*665OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed without costs and action dismissed.
Plaintiff sued for damages arising out of defective servicing of his automobile. Although the only monetary loss alleged by plaintiff at trial was $255.84, the court awarded $700, apparently because of the distress suffered by plaintiff and his family due to malfunction of the car while it was on the road. On appeal defendant admits to the negligence of its servicing.
The award to the extent that it was for mental distress was in error. Absent a traumatic event causing fear of safety (see, Ford v Village Imports, 92 AD2d 717) or some special relationship or duty owed the plaintiff (not present in this case) he may not recover for mental suffering arising from breach of contract or its negligent performance (see, 36 NY Jur 2d, Damages, § 102). Nor may plaintiff recover property damage since he failed to present a paid bill or estimates as required by CCA 1804.
Kassoff, P. J., Williams and Santucci, JJ., concur.